IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 838
                                    :
         ORDER AMENDING RULE 1300, :                          SUPREME COURT RULES
         AND RESCINDING AND         :
         REPLACING RULE 1302 OF THE :                         DOCKET
         PENNSYLVANIA RULES OF      :
         JUVENILE COURT             :
         PROCEDURE                  :
                                    :

                                                ORDER


PER CURIAM

      AND NOW, this 28th day of April, 2020, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 49 Pa.B. 3887 (July 27, 2019):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

         1) Pennsylvania Rule of Juvenile Court Procedure 1300 is amended; and

         2) Pennsylvania Rule of Juvenile Court Procedure 1302 is rescinded and
            replaced

in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2020.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.